ORDER

PER CURIAM.
Matthew De La Hunt appeals from the judgment upon his conviction by a jury of one count of attempted enticement of a child, in violation of Section 566.151, RSMo Cum.Supp.2006.1 We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this ease would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo. Cum.Supp.2006.